Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-17 are  allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 

Regarding claims, 1, Kim et al (US 20180060641 ) teach  A display apparatus (Fig.1,  the display device), comprising: a display panel  (Fig. 1(100),[0044],  display panel 100); a housing configured to support and protect the display panel(100) (see Fig. 1(100),[0044],  display panel 100, [0049,] the non-display area NDA of the base substrate 101 is an area in which the pixels PXL are not provided, and may be a bezel area in which an image is not displayed. The bezel area may be coupled to an external case); a support, the support being arranged between the display panel (100) and the housing (see Fig. 1(100),[0044],  display panel 100, [0049,] the non-display area NDA of the base substrate 101 is an area in which the pixels PXL are not provided, and may be a bezel area in which an image is not displayed. The bezel area may be coupled to an external case); a plurality of sensors, the plurality of sensors being fixed on the support ([0052] A photo sensor array 300 may be disposed to correspond to the photo sensor array area PSAA of the base substrate 101); a window (200), the window (200)being located in the display panel (100) or the housing and being configured to expose at least one sensor(300) (Fig. 1 (200, 100), window 200 and display panel 100, Fig. 3 (300), [0052] A photo sensor array 300 may be disposed to correspond to the photo sensor array area PSAA of the base substrate 101, and may be provided on a surface (e.g., a rear surface) of the window 200.); 

Han et al (US 20160254497 A) teach the following:
0059] Further, subsequent to transferring the display panel by the carrier out of the irradiation region, the method includes a step of: [0060] driving the movable support with the cylinder, so as to move the light-shielding plate from the predetermined position to the initial position, and move the display panel away from the carrier.

A feature that is directed toward an allowable subject matter is “a driver, the driver being configured to control the support to move along a plane parallel to the display panel, and to control the support to stop moving when a sensor moves to a position of the window”. This feature along with the rest of the claim limitation makes claims 1-17 allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	August 30, 2022